Response to Arguments
Applicant’s arguments with respect to the Drawings have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant’s arguments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 21-40 have been withdrawn. 
Note: the Examiner has set forth the amendment below to remove “for supporting an extension member” from the independent claims because the Specification recited “for supporting a solar panel”, not an extension member. Furthermore, the extension member supports the roof vent, not the other way around. An additional amendment was made to correct antecedent issues because of the amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
21. (Currently Amended) A roof vent 
an upper vent member comprising:
an upper portion and a lower portion, wherein a gap extends between at least part of the upper portion and the lower portion to form a cavity between the upper portion and the lower portion; and
a hole extending through the lower portion;
a first support element attached to the lower portion of the upper vent member; and
a lower vent member configured to be secured to a roof deck,
wherein the hole is configured to receive an extension member extending from the roof deck and into the hole, and wherein the upper vent member, lower vent member and support element are configured to permit airflow between a region below the roof deck, through the lower vent member, through a region between the roof deck and the upper vent member, through the cavity, and to the outside.
40. (Currently Amended) A roof vent 
an upper vent member comprising:
an upper portion and a lower portion, wherein a gap extends between at least part of the upper portion and the lower portion; and
a hole extending through the lower portion; and
a support element attached to the lower portion of the upper vent member;
wherein the hole is configured to receive an extension member extending from a roof deck, through the hole and the gap, to a position above the lower portion of the upper vent member, wherein the lower portion of the upper vent member further comprises two screens laterally separated with respect to each other on the lower portion, with the hole positioned between the two screens, and wherein the screens are configured to permit airflow between a region below the lower portion and the gap.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Prior Art does not anticipate or make obvious a roof vent comprising: an upper vent member comprising : an upper portion and a lower portion, wherein a gap extends between at least part of the upper portion and the lower portion; and a hole extending through the lower portion; and a support element attached to the lower portion; wherein the hole is configured to receive an extension member extending from a roof deck, through the hole and the gap, to a position above the lower portion, wherein the lower portion further comprises two screen laterally separated with respect to each other on the lower portion, with the hole positioned between the two screens, and wherein the screens are configured to permit airflow between a region below the lower portion and the gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635